Citation Nr: 0412248	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  02-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently evaluated 50 percent 
disabling.

2.  Entitlement to an effective date earlier than February 
27, 2002, for a rating of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
September 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
in Montgomery, Alabama, denied an increased rating for PTSD, 
and denied an effective date earlier than February 27, 2002, 
for a rating of 50 percent for PTSD.  

During a hearing before the undersigned Acting Veterans Law 
Judge in June 2003, the veteran's representative asserted 
that the veteran was entitled to a total disability rating 
for compensation purposes based on individual unemployability 
due to service-connected disability (TDIU).  The veteran's 
claim of entitlement to TDIU has not been adjudicated by the 
RO and is referred to the RO for appropriate action.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

A review of the record shows that a remand is required 
because VA must address its duty to notify under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), to include VA's duty to notify 
claimants of the information necessary to substantiate their 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, it does not appear that the veteran 
has ever been provided with a letter notifying him of the 
provisions of the VCAA as it pertains to the claims on 
appeal.  See Huston v. Principi, 17 Vet. App. 195 (2003) 
(applying the VCAA to claims for earlier effective dates).  
Furthermore, the appellant has not waived his right to 
receive such notice.  See Janssen v. Principi, 15 Vet. App. 
370 (2001) (per curiam).  This VCAA notification letter must 
be provided by the RO.  See Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (invalidating the regulation which empowered the Board 
to issue written notification of the VCAA).  The Board 
further notes that the content of VCAA notification letters 
has recently been changed.  See VBA Fast Letter 04-04 (March 
12, 2004).  

The veteran testified in June 2003 that he had been 
hospitalized earlier in the same year for one month for 
treatment of PTSD at the VA medical center (VAMC) at 
Tuscaloosa, Alabama.  The records related to that 
hospitalization have not been associated with the claims 
file.  He also reported recent receiving treatment at the 
VA's Gadsen Mental Health Clinic at the Birmingham VA Medical 
Center (VAMC).  However, the most recent treatment reports 
from Gadsen MHC currently in the claims file are dated in 
January 2002.  On remand, the RO should attempt to obtain all 
treatment records subsequent to January 2002.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should obtain all clinical 
records and summary(ies) of the veteran's 
hospitalization at the VAMC at 
Tuscaloosa, Alabama in 2003, and all 
treatment reports from the VA's Gadsen 
Mental Health Clinic/ Birmingham VA VAMC 
dated after January 2002.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

3.  The RO should readjudicate the issues 
on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, a supplemental statement of 
the case should be issued and the 
appropriate period for response provided.  
The appeal should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


